                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-281-KDB-DCK

 ANTHONY SUBER,                    )
                                   )
           Plaintiff,              )
                                   )
     v.                            )
                                   )
 BIOMET, INC.; BIOMET              )
 ORTHOPEDICS, LLC; and BIOMET U.S. )
 RECONSTRUCTION, LLC;              )
                                   )
           Defendants.
                                   )
                                   )

                             STIPULATED PROTECTIVE ORDER

        The parties have stipulated to the entry of this Protective Order in regard to certain

discovery material to be made available Biomet, Inc., Biomet Orthopedics, LLC, and Biomet U.S.

Reconstruction, LLC (collectively, “Biomet” or “Defendants”) and by the Plaintiff Anthony Suber

(“Plaintiff”). This discovery material could include trade secrets and confidential, proprietary and

non-public documents and information, the public disclosure of which could be detrimental to the

interests of Biomet and/or related corporate entities and/or documents which may contain

information that is personal and confidential to the Plaintiff and/or third parties, including, but not

limited to, protected health information of the Plaintiff and/or of individuals not a party to this

litigation. The parties agree that the above-described documents and information, including

electronically stored information, should be given the protection of an order of this Court to prevent

irreparable harm through disclosure to persons other than those persons involved in the prosecution

or defense of this litigation. Those persons involved in this litigation include the parties, the

attorneys for the parties, their staff, and the experts retained as consulting or testifying experts.
       THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED,

ADJUDGED, and DECREED that the following Protective Order (“Order”) shall govern

discovery in the above-captioned matter, as follows:

       1.     The following definitions shall apply to this Order:

              (a)     The term “document” means all written, recorded, electronically stored, or

       graphic material produced or created by a party or any other person, whether produced

       pursuant to the discovery request, the Federal Rules of Civil Procedure, this Court’s Local

       Rules, subpoena, by agreement, or otherwise.

              (b)     A “stamped confidential document” means any all information, including

       electronically stored information, graphic material, documents, and things, subject to

       discovery in this action, which bears the legend (or which shall otherwise have had the

       legend recorded upon it or upon the medium in which it is produced, in a way that brings

       its attention to a reasonable examiner) “CONFIDENTIAL” or “CONFIDENTIAL –

       SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER” to signify that it contains

       information subject to protection under the Federal Rules of Civil Procedure, this Court’s

       Local Rules, and any Order entered by this Court, or federal or state statute or regulation.

       Other materials such as interrogatory answers, responses to requests for admission,

       deposition transcripts and exhibits, pleadings, motions, affidavits, and briefs that quote,

       summarize, or contain materials entitled to protection also may be accorded status as

       stamped confidential documents by being designated as Confidential, subject to this

       Protective Order, without the necessity of the confidentiality legend.




                                                2
                (c)       The term “competitor” means any manufacturer or seller of artificial and/or

        replacement hip and/or knee devices, other than the named defendants, distributors of

        Biomet products, or physicians implanting Biomet products.

        2.      Any party to this litigation and any third-party shall have the right to designate as

stamped confidential documents and/or confidential material subject to this Order any information,

including electronically stored information, graphic material, document, or thing, or portion of any

document or thing that contains: (a) trade secrets, competitively sensitive technical, marketing,

licensing, research and development, financial, sales or other proprietary or confidential business

information; (b) private or confidential personal information, including protected health

information; or (c) information that the producing party otherwise believes in good faith to be

entitled to protection under the Federal Rules of Civil Procedure, this Court’s Local Rules, or any

Order entered by this Court.

        3.      Stamped confidential documents or the information contained therein, as well as

copies, summaries, notes, memoranda and computer databases relating thereto, shall be and remain

confidential. Stamped confidential documents or the information contained therein shall not be

disclosed in any fashion, nor be used for any purpose other than the analysis and preparation for

discovery, motion practice, and/or the trial of this litigation. Documents produced in this litigation

as stamped confidential documents or the information contained therein may not be shared with

any party, person or attorney for use in any other action, lawsuit or other legal proceeding in any

state or federal court.

        4.      Notwithstanding paragraph 3, stamped confidential documents and other

confidential materials may be disclosed to the parties to this litigation; counsel of record for the

parties to this litigation; the partners, associates, secretaries, paralegal assistants, and employees



                                                   3
of counsel of record to the extent reasonably necessary to render professional services in this

litigation; to persons with prior knowledge of the documents or the confidential information

contained therein; and to court officials involved in this litigation (including court reporters,

persons operating video recording equipment at depositions, and any special master appointed by

the Court). Such documents may also be disclosed:

               (a)     to any person designated by the Court in the interest of justice, upon such

       terms as the Court may deem proper; and

               (b)     to persons noticed for depositions or designated as trial witnesses in this

       litigation to the extent reasonably necessary in preparing to testify, and to outside

       consultants or experts retained for the purpose of assisting counsel in the litigation, so long

       as such persons are not current employees of, Defendants’ competitors; to arbitrators,

       mediators, or other third party alternative dispute resolution individual or firm, and their

       employees and/or staff, but only for purposes of a scheduled arbitration, mediation or other

       alternative dispute resolution proceeding, mutually agreed to by the parties; Each person

       to whom disclosure is made pursuant to this paragraph must sign a Confidentiality

       Agreement, the form of which is attached hereto as Exhibit A. That Agreement shall then

       be returned to counsel who shall retain any such Agreements during the pendency of the

       litigation.

       5.      If either party concludes that it is necessary in the course of the pending litigation

to make available to or communicate items or information designated and/or identified as stamped

confidential documents or other confidential materials to persons other than those described in

paragraph 4, above, counsel for the party shall submit a written request for additional disclosures

to counsel for the designating party. The written request for additional disclosure shall contain the



                                                 4
name of the person to whom additional disclosure is desired, shall identify specifically the material

in question, and shall provide a statement of the reasons why it is necessary to make the disclosure.

Counsel for the designating party may respond in writing to the written request for additional

disclosure with twenty (20) business days of receipt of the written request. Failure to respond to

the party’s written request within the twenty (20) day period does not constitute a waiver of the

designating party’s confidential designation, and instead operates as a denial of the other party’s

request for additional disclosure. If counsel for the designating party does not agree that disclosure

may be made, counsel for the requesting party may seek an order from this Court to permit the

additional disclosure. Unless and until there is a decision by the Court to authorize the additional

disclosure, the parties shall continue to limit their disclosure to those persons described in

subparagraph 4, above.

        6.      Each person executing the Confidentiality Agreement submits to the jurisdiction of

this Court for the purposes of enforcement of this Order, either prior to or following the completion

of this litigation. Jurisdiction of this action is to be retained by this Court after final determination

for purposes of enabling any party or persons affected by this Order to apply to the Court at any

time for such direction or further decree as may be appropriate for the construction or enforcement

of this Order or for such additional relief as may become appropriate.

        7.      Nothing in this Order shall preclude the disclosure by a party of stamped

confidential documents or other confidential materials that it has produced.

        8.      Nothing in this Order shall preclude the disclosure by any party of publicly

available documents or information.

        9.      Stamped confidential documents and confidential materials included as part of any

pleading or memorandum shall be filed under seal, so as to not be disclosed or disseminated to the



                                                   5
public, in accordance with the Court’s rules, the Federal Rules of Civil Procedure, or any Order

entered by this Court, and any procedures and/or orders issued by the Court.

       10.     Persons with knowledge, including persons affiliated with Defendants, physicians,

distributors, and experts, may be deposed regarding stamped confidential documents, other

confidential materials, or the subject matter thereof. Only the parties and persons described in

paragraph 4, including the court reporter and the witness, shall be present at such depositions.

Transcript portions of said depositions that quote, summarize, or contain materials entitled to

protection shall be treated as confidential documents in accordance with this Order. For

depositions that occur in this matter, if any, from the date of this Order forward, either at the

deposition or within thirty days after the court reporter has made a version of the deposition

available, the designating party shall by page and line identify the portions of the deposition that

it claims are confidential under this Order. In the event that another party disagrees with a party’s

designation of any deposition portion as confidential, the objecting party shall advise counsel for

the designating party in writing or orally on the record during the course of the deposition. If a

party objects to the designation of any deposition portion as confidential, the parties shall meet

and confer in good faith concerning the confidential designation. If the parties are unable to resolve

the dispute over a confidential designation through the meet and confer process, the designating

party shall present the dispute to the Court for final determination within 30 days of a final meet

and confer communication between the parties regarding the confidential designation dispute.

Failure of the designating party to present the dispute to the Court within 30 days of a final meet

and confer on the dispute over the confidential designation constitutes waiver. During the

pendency of any such motion, the designated deposition portion shall continue to be treated as a

confidential document and subject to the provisions of this Order. On the hearing of any such



                                                  6
motion, the burden shall be on the designating party to establish that the designated document or

item should be deemed confidential.

       11.      If, at the time of trial, counsel for any of the parties attempts to introduce into

evidence or use in cross-examination any stamped confidential documents, or other confidential

materials, whether as part of a document or deposition testimony, nothing in this order shall

prohibit Biomet from asking the Court to preserve the confidentiality of that stamped confidential

document, or other confidential materials, as the Court deems appropriate. In the event that another

party disagrees with a party’s designation of any document, materials, or information as

confidential, the objecting party shall advise counsel for the designating party, in writing, or orally

on the record during the course of a deposition, of the objection and identify the document,

materials, or item with sufficient specificity to permit identification. Within twenty (20) days of

receiving the objection, the designating party shall advise the objecting party’s counsel whether

the designating party will change the designation of the document, material, or item. The parties

agree that they will meet and confer in good faith concerning the confidential designation in an

attempt to resolve the issue without court intervention. If this cannot be resolved between the

parties, then the designating party shall present the dispute to the Court for final determination

within 20 days of a final meet and confer communication between the parties regarding the

confidential designation dispute. Failure of the designating party to present the dispute to the Court

within 20 days of a final meet and confer on the dispute over the confidential designation

constitutes waiver. During the pendency of any such dispute and motion, the designated document

or item shall continue to be treated as a stamped confidential document, or confidential material,

and subject to the provisions of this Order. On the hearing of any such motion, the burden shall




                                                  7
be on the designating party to establish that the designated document or item should be deemed

confidential.

       12.      If another court or an administrative agency subpoenas or orders production of

stamped confidential documents or other confidential materials which a party has obtained under

the terms of this Order, such party shall promptly notify all parties to this litigation and/or any and

all interested persons of such subpoena, order or other legal process. No person and/or party shall

produce any stamped confidential documents or confidential materials unless and until: (1) the

party designating confidentiality of the stamped confidential documents and confidential materials

agrees to the disclosure pursuant to the subpoena or order requesting disclosure; or (2) until all

process and/or challenges to the subpoena and/or order requiring the production of stamped

confidential documents or confidential materials has been completed and/or resolved, including

any appeals regarding the same. Disclosure of any stamped confidential documents or confidential

materials in any other lawsuit, action and/or proceeding, pursuant to another court or an

administrative agency subpoena or order, does not constitute a waiver of the confidential

designation of such documents or materials for purposes of this litigation, and the parties will

accordingly still treat any and all stamped confidential documents as such, including adherence to

all provisions of this Order.

       13.      The attorneys of record are responsible for employing reasonable measures to

ensure that the provisions of this order are not abused and are exercised in good faith. If a

producing party inadvertently or unintentionally produces to a receiving party any document or

information without marking it as a stamped confidential document or designating it confidential

pursuant to this Order, the producing party shall, immediately upon discovery of the inadvertent

production, give notice to the receiving party in writing with an explanation for the basis for the



                                                  8
error, provide a copy with the “confidential” stamp, and thereafter the receiving party shall treat

the document as a confidential document, subject to the process outlined for challenging a

confidential designation. Such inadvertent or unintentional disclosure shall not be deemed a

waiver in whole or in part of the producing party’s claim of restriction either as to specific

documents, materials, and/or information disclosed or on the same or related subject matter.

       14.     If a producing party inadvertently or unintentionally produces to a receiving party

any document or information subject to a claim of privilege or immunity from discovery (including

but not limited to attorney-client privilege, work product immunity, and immunities created by

federal or state statute or regulation), the producing party shall, upon discovery of the inadvertent

production, give notice to the receiving party in writing of the producing party’s claim of privilege

or immunity from discovery. Thereafter, the receiving party shall immediately return to the

producing party the original and all copies of the restricted materials, including copies of the

restricted materials disseminated to other persons by the receiving party. Such inadvertent or

unintentional disclosure shall not be deemed a waiver in whole or in part of the producing party's

claim of privilege or immunity from discovery either as to specific documents and information

disclosed or on the same or related subject matter. In the event that the receiving party disagrees

with the producing party’s claim of privilege or immunity from discovery, then the receiving party

shall notify the producing party within five (5) business days of receipt of the producing party’s

written notice of claim of privilege, and shall set forth the precise grounds upon which the

receiving party’s position rests. If the parties cannot resolve the matter, then the dispute will be

presented to the Court by motion or otherwise. During the pendency of any such motion, the

receiving party shall not copy, distribute, or otherwise use in any manner the disputed documents

or information, and shall instruct all persons to whom the receiving party has disseminated a copy



                                                 9
of the documents or information that the documents or information are subject to this Order and

may not be copied, distributed, or otherwise used pending the motion and further notice from the

Court.

         15.    The provisions of this Order shall not terminate at the conclusion of this litigation.

Within 60 days after final conclusion of all aspects of this litigation including appeals, stamped

confidential documents, all confidential materials, and all copies of same (other than exhibits of

record) either shall be destroyed or returned to the producing party. In the event that stamped

confidential documents or other confidential materials are produced in electronic form or are put

into electronic form by the receiving party, then the receiving party shall delete all electronic copies

of stamped confidential documents from all computer systems, disks, and other electronic medium

and devices. All counsel of record shall make certification of compliance herewith and shall deliver

the same to counsel for the party who produced the documents not more than 90 days after final

termination of this litigation.

         16.    The attorneys of record are responsible for employing reasonable measures to

control and record, consistent with this Order, duplication of, access to, and distribution of stamped

confidential documents and confidential materials including abstracts, portions, and summaries

thereof.

         17.    The Clerk may return to counsel or destroy any stamped confidential documents or

confidential materials in its possession.

         18.    It is expressly understood by and between the parties that in granting access to or

producing stamped confidential documents and other confidential materials in this litigation, the

producing party shall be relying upon the terms and conditions of this Order.




                                                  10
For the Plaintiff:


/s/ Walter Kelley                    Date: __ February 3, 2020
Brian Leighton Kinsley
CRUMLEY ROBERTS
2400 Freeman Mill Rd., Ste. 200
Greensboro, NC 27406
Telephone: 336-333-9899
Fax: 336-333-9894
blkinsley@crumleyroberts.com

Walter Kelley
BERNHEIM DOLINSKY KELLEY
Four Court Street
Plymouth, MA 02360
Telephone: 617-963-7995
Facsimile: 617-963-7996
walterkelley@duejustice.com


For Biomet, Inc., Biomet Orthopedics, LLC, and Biomet U.S. Reconstruction, LLC:


/s/ Emily Dodane                     Date: February 3, 2020

Paul J. Peralta
Kristen J. Kenley
MOORE & VAN ALLEN
100 North Tryon Street, Suite 4700
Charlotte, NC 28202
Telephone: 704-331-2449
Facsimile: 704-339-5869
paulperalta@mvalaw.com
kristenkenley@mvalaw.com

Matthew T. Albaugh
Emily T. Dodane
FAEGRE DRINKER BIDDLE & REATH LLP
300 N. Meridian St., Suite 2500
Indianapolis, IN 46204
Telephone: 317-237-0300
Facsimile: 317-237-1000
matthew.albaugh@faegredrinker.com
emily.dodane@faegredrinker.com



                                              11
SO ORDERED.


              Signed: February 4, 2020




                 12
                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-281-KDB-DCK

 ANTHONY SUBER,                    )
                                   )
           Plaintiff,              )
                                   )
     v.                            )
                                   )
 BIOMET, INC.; BIOMET              )
 ORTHOPEDICS, LLC; and BIOMET U.S. )
 RECONSTRUCTION, LLC;              )
                                   )
           Defendants.
                                   )
                                   )

                             CONFIDENTIALITY AGREEMENT

       1.      I acknowledge that I am about to receive confidential information supplied by

________________________.

       2.      I have read the Protective Order governing the restricted use of confidential

information in this litigation, a copy of which order has been provided to me. I understand the

Protective Order and agree to abide by it.

       3.      I will not utilize any stamped confidential document or other confidential materials

or information subject to the Protective Order for any purpose other than this litigation. I further

affirm that I will not reveal the confidential information to, nor discuss it with, anyone, except in

accordance with the terms of the Protective Order.

       4.      I understand unauthorized disclosures of stamped confidential documents or

confidential materials or their substance constitute contempt of court.

       5.      At the termination of this litigation, I will return all documents marked

“CONFIDENTIAL,” or “CONFIDENTIAL–SUBJECT TO PROTECTIVE ORDER,” as well as



                                        Exhibit A – Page 1
any copies, summaries, portions, or abstracts of them, and documents related to them, whether in

hard copy, electronic, or digitized format, to the attorney providing confidential materials to me.

       6.      I submit to the jurisdiction of the United States District Court for the Western

District of North Carolina as necessary to enforce the provisions of this Protective Order.



Dated: _______________________                ____________________________________
                                              Signature

                                              ____________________________________
                                              Printed Name

                                              ____________________________________
                                              Address

                                              ____________________________________
                                              City, State, Zip

                                              ____________________________________
                                              Telephone Number




                                        Exhibit A – Page 2
